Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 (and similarly Claims 8 and 15) recites a method that determines if a first user has selected to record a first media content item during an advertisement presentation/during presentation of a second media content item, and thereafter direct a device of a second user to record the second media content item and provide to the device of the second user an advertisement for the second content item. However, such a claim limitation is not supported by the instant Specification. Fig. 2C (and its associated description) discloses that if a first user chooses to record some media content item that is advertised during presentation of another media content item, the system directs a second user’s device to record the advertised content item. As an example, if a first user is viewing a first program “Jeopardy!” and during broadcast of “Jeopardy!” a commercial for an upcoming episode of “Dancing With the Stars” is presented, the first user may set a recording for “Dancing With the Stars”, and the system may direct the DVR of a second user (associated with the first user) to also record “Dancing With the Stars” + provide an advertisement to the second user for “Dancing With the Stars”. However, as presently recited, Claim 1 (and similarly Claims 8 and 15) disclose that the first user’s recording of “Dancing With the Stars” causes the device of the second user to record “Jeopardy!”. As such, the presently recited claim limitations are not supported by the original disclosure and do not demonstrate that applicant was in possession of the claimed subject matter at the time of filing, and constitute new matter.


EXAMINER’S NOTE: The Examiner notes that should Applicant amend the claims to be in-line with the supported disclosure, Independent Claims 1, 8, and 15 would be subject to Obvious-type Double Patenting relative to the claims of US Patent No. 11,115,714 B2. The Examiner further notes that even with such amendments, Claim 3 and 10 may be subject to a Statutory Double Patenting Rejection relative to the ‘714 Patent.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "directing a second media processing device of a second user associated with the first user to record the second media content item".  There is insufficient antecedent basis for this limitation in the claim. Appropriate Correction is required.
Claims 16-20 are rejected as being dependent on a rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421